PER CURIAM.
This is a suit under R.S. § 4915, 35 U.S.C. A. § 63, to obtain a patent on a mattress. Appellant’s application discloses, in the opposite sides of an inner-spring mattress ventilated by grommets, padding of different heat-conducting characteristics. The more efficient conductor is to be placed next the sleeper in summer, and the less efficient in winter. The prior Nelson mattress, patent No. 341,387, also used two different materials, and Nelson recited that “the cotton may be used for sleeping on in cold weather, and the hair side in hot weather.” Farrow patent No. 1,205,135 shows an innerspring mattress ventilated by grommets. Whether or not the unventilated Nelson construction was an effective summer-and-winter mattress, we cannot say that appellant’s device shows invention over these references. It is therefore unnecessary to consider others, including Odets, No. 1,973,-651.
Affirmed.